Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The amendments filed 5/10/2022 have been entered. Claims 1-3, 5-6, 8-10, 13-14, and 16-17  remain pending. Claims 4, 7, 11-12, and 15 have been canceled. Applicants amendments to claims 16 and 17 have overcome each and every claim objection set forth in the Non-Final Office Action mailed 2/14/2022.
	As an initial matter, Applicant’s Response filed 5/10/2022 include statements that require correction or clarification to keep the record clear. First, the Response states, “The Examiner and supervisor suggested…”, (Response filed 5/10/2022, [page 7 paragraph 4 line 4). The statement requires clarification because the other Examiner present at the Interview dated May 3, 2022 was Primary Examiner Kibrom Gebresilassie, not a Supervisory Patent Examiner. The Examiner Interview Summary mailed 5/6/2022 correctly states the attendees. 
Second, the Response states: “The Office Action asserts that the claims are ineligible for reciting a mathematical formula. See Office Action, pp. 4-17.” (Response filed 5/10/2022, [page 9 paragraph 1 lines 1-2]). The statement requires clarification because claim 1 was not rejected as patent ineligible under 35 U.S.C. 101 for being directed to the abstract idea of a mathematical formula. Although a mathematical formula is a valid reason for patent ineligibility (See MPEP 2106.04(a)(2)(I)(B)), this reason was only used in the Office Action in relation to claim 3 for claiming a “sum”. All other limitations that were determined to be patent ineligible, were either directed to the abstract idea of a “mathematical calculation” (see MPEP 2106.04(a)(2)(l)(C)) or a “mental process” (see MPEP 2106.05(a)(2)(III)). 
Third, the Response states: “The Office Action relies on the Parker v. Flook1 rationale for determining that the claims are ineligible. See Office Action, pp. 6-9.” (Response filed 5/10/2022, [page 9 paragraph 3 lines 1-2]). This statement requires clarification because it implies that the Office Action was relying on Flook rather than the Alice/Mayo test. The Alice/Mayo test is currently the authoritative law on how to analyze a claim for patent subject matter eligibility, and the Alice/Mayo two-part test is the only test that should be used to evaluate the eligibility of claims under examination. See MPEP 2106(I). Under step 2A prong one, the multipart test requires analyzing whether the claim recites an abstract idea. (See MPEP 2106.04). In the cited pages, the Office Action provides analysis under step 2A prong one for three separate limitations in claim 1 using three separate example rationales. Under step 2A prong, the prior version of claim 1 claimed “operating as a deriving unit configured to derive a load moment…”. The Office Action mailed 2/14/2022 used the Flook rationale for only one part of the Alice/Mayo test -- specifically, to give an example that a mathematical calculation such as “deriving” is an abstract idea under step 2A prong one. Applicant may disagree that “deriving” is a mathematical calculation, but the point is moot because in the current amendment, the “derive” language has been amended to “to repeatedly obtain”.
With respect to the 35 U.S.C. 101 rejections, Applicant’s amendments overcome the 35 U.S.C. 101 rejections. Applicant’s arguments are cumulative of arguments already made, and must be addressed, but Applicant’s amendments provide a practical application under the Alice/Mayo test.  Applicant argues “Although recited in the context of a simulation, Applicant believes that, like Diehr, the changing of the execution condition of the simulation could be considered a transformation. 
The “transformation” argument is invoking the test “a transformation or reduction of a particular article to a different state or thing”, which is evidence of a practical application under step 2A prong two. See MPEP 2106.05(c). The change or transformation here is changing a value such as the maximum upward acceleration of the robot arm in the simulation. The following quote is taken directly from the MPEP:
An "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed. Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)). 
(See MPEP 2106.05(c) [paragraph 5])(Emphasis added). Given the MPEP’s clear guidance that an article requires a “physical object or substance”, Examiner must respectfully disagree with Applicant’s argument of how to apply a “transformation” as practical application under step 2A prong two.
	Despite Examiner disagreeing with Applicant’s arguments, the amended claims do contain new limitations that must be analyzed under the Alice/Mayo test step 2A prong two. As amended, these additional limitations include: (1) “operation as a deriving unit configured to repeatedly obtain a load moment that is generated in an elastic holder that holds a workpiece due to a difference between an acceleration of a robot arm to which the holder is attached and an acceleration of the workpiece,” (2) “during a simulation in which a simulation model including models of the workpiece, the holder, and the robot arm is executed and the robot arm is accelerated in the simulation from a first position to a second position based on an operation instruction,” and (3) “the load moment obtained … from a table registered in advance;”.  The Alice/Mayo test requires determining whether these limitations individually or as part of the claim as a whole provide a practical application of the judicial exception under step 2A prong two OR whether they amount to “insignificant extra-solution activity” under MPEP 2106.05(g), a field of use under MPEP 2106.05(h), or an instruction to “apply” the judicial exception on a computer under MPEP 2106.05(f).
	The first additional limitation of “operation as a deriving unit configured to repeatedly obtain a load moment that is generated in an elastic holder that holds a workpiece due to a difference between an acceleration of a robot arm to which the holder is attached and an acceleration of the workpiece,” falls in to the category of “insignificant extra-solution activity” because this limitation is mere data gathering. See MPEP 2106.05(g), mere data gathering, example ii - Testing a system for a response, the response being used to determine a system malfunction.  Similar to testing a system for a response in order to make a determination, the limitation here is obtaining data, in order to make a determination of when a workpiece will drop. The “configured to repeatedly obtain” does not significantly limit the mental process of determining the time in which the workpiece drops, so the limitation is insignificant extra solution activity.
	The second limitation of “during a simulation in which a simulation model including models of the workpiece, the holder, and the robot arm is executed and the robot arm is accelerated in the simulation from a first position to a second position based on an operation instruction,” is not an abstract idea. Example 38 of the Subject Matter Eligibility Examples provided in conjunction with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) provides an analysis where “simulating a first digital representation of the analog circuit based on the first random value and the location of each circuit element within the analog circuit” is NOT an abstract idea. By removing any conditional statements relating to a simulation executing, Applicant has amended the claim to include limitations that are not abstract ideas. Unlike Example 38, the claim still contains abstract ideas, so an analysis under the Alice/Mayo test requires determining whether the simulation provides a practical application. Here, the simulation includes specific models of a workpiece, a holder, and a robot, and how those models are connected and moved in relation to one another. Thus, the limitation adds a meaningful limitation to the mental process of determining the time at which the workpiece drops. 
Examiner must further consider whether this limitation has been amended to be an optional limitation because of the “or” in the limitation “the load moment obtained from a calculation based on an execution condition during the execution of the simulation; or from a table registered in advance;”, [claim 1 lines 9-11]. Under MPEP 2103(I) section C. Review the Claims - “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.” From the additional limitation “or from a table registered in advanced”, whether the load moment is obtained through the executing simulation is an optional limitation. In the other option, a real-world robot arm can be accelerated and the load moment data can be stored in a table. The prior limitation where a “simulation model … is executed” is not optional, [claim 1 lines 6-7]. Even though obtaining from a calculation is optional in the first option, the following limitation “during execution of the simulation at which the workpiece drops” with “drops” being present tense, [claim 1 line 13], indicates the simulation model executing is a necessary present tense limitation in the “configured to determine a time” step/module. Because the simulation has details of how the simulation executes and the simulation is not optional, the limitation of “during a simulation in which a simulation model including models of the workpiece, the holder, and the robot arm is executed and the robot arm is accelerated in the simulation from a first position to a second position based on an operation instruction,” integrates the claim as a whole into a practical application under step 2A prong two of the Alice/Mayo test, and the entirety of claim 1 is patent eligible under 35 U.S.C. 101. 
All of the dependent claims depend on claim 1 directly or indirectly, so the practical application that is incorporated by reference makes these claims patent eligible. Independent claim 16 and claim 17 incorporate language similar to claim 1, so these claims are also patent eligible under 35 U.S.C. 101.
Regarding the 35 U.S.C. 103 rejections, Applicant argues “Kurth fails to disclose adjusting the acceleration of the robot arm” (Response filed 5/10/2022, [page 14 paragraph 2 line 1]). With the amendments to claim 1, arguments regarding Kurth are moot. Applicant significantly amended the first limitation of claim 1. Examiner previously selected Kurth as the primary reference based on the first limitation including “a unit configured to derive a load moment that is generated in an elastic holder”, which is taught by Kurth, [col 4 ln 14-26]. 
With the amendment, the “deriving” step/module has been broadened to “configured to obtain” step/module. This step/module is much easier to teach than “configured to derive”, and Kalakrishnan was already being used to teach other limitations of the claim. Therefore, Kalakrishnan is better suited as the primary reference for purposes of a prior art rejection. Updated prior art rejections are provided in the body of the office action below.
 For future reference, Kalakrishnan is organized in six sections: (1) the physical robot and control system that uses a virtual environment, [col 5 ln 13]-[col 9 ln 63]; (2) the main method as shown in FIG. 3, [col 9 ln 64]-[col 11 ln 52]; (3) data collection of trajectories and sensor data such as forces and torques, [col 11 ln 57]-[col 12 ln 67]; (4) determination of forces and torques located at the gripping location, [col 13 ln 1]-[col 15 ln 60]; (5) determining the virtual model, [col 15 ln 61]-[col 18 ln 28]; and (6) determining and altering subsequent trajectories based on the virtual model, [col 18 ln 29]-[col 20 ln 7]. 
The control system described in the first section describes how sensor scans are used to create a “virtual environment” and how trajectories are optimized in real-time by minimizing the cost related to constraints, [col 7 ln 19]-[col 9 ln 63]; the main “constraint” described in the Kalakrishnan is an n-dimensional convex hull referred to as a “virtual model”, [col 11 ln 14-19], where the n-dimensions may include the torques T_x, T_y, and T_z along the x, y, and z axes, respectively, [col 16 ln 31-39]. These torques may further represent a range of admissible torques by indicating the maximum torque in the positive and negative direction for each axis before causing a payload to drop, using equations (3) and (4), [col 15 ln 1-7]).  

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8-10, 13, and 16-17 is/are rejected under 35 U.S.C. 102(a) as being anticipated by U.S. Pat. 9,393,693 (Kalakrishnan).
With respect to claim 1, Kalakrishnan teaches A simulation apparatus comprising a processor configured with a program to perform operations comprising (control system 140 in FIG. 1B comprises processor 142 and configured with instructions to control one or more of mechanical system 130, sensor system 130, and control system 140, [col 7 ln 20-36]): operation as a deriving unit configured to repeatedly obtain a load moment (control system 140 represents computing device, [col 7 ln 25]; computing device receives instruction to move subsequent object and compares to n-dimensional virtual model, [col 18 ln 29-34]; n-dimensional model contains torques, so those torques are obtained to perform comparison, [col 16 ln 31-39]; and repeatedly obtained is part of real time trajectory optimizer, [col 9 ln 34-38]) that is generated in an elastic holder that holds a workpiece due to a difference between an acceleration of a robot arm to which the holder is attached and an acceleration of the workpiece (torques are at “gripping location”, [col 13 ln 22]; with intent being to limit amount of torque that suction cups can withstand due to the weight of the payload and acceleration of the payload, [col 3 ln 60-63]; acceleration of payload caused by robotic arm, [col 3 ln 47-49]), during a simulation in which a simulation model including models of the workpiece, the holder, and the robot arm is executed (comparison, [col 18 ln 32], is part of a solver/optimization process that determines a best path for picking up, moving and placing an object, [col 9 ln 61-63]; trajectory optimizer uses 3D information provided by environment reconstruction to optimize paths in real time, [col 9 ln 34-38]; 3D environment includes an end effector, [col 9 ln 39-40]; a robot arm, [col 9 ln 42]; and the objects, [col 9 ln 61-63]) and the robot arm is accelerated in the simulation from a first position to a second position based on an operation instruction (received instruction , [col 18 ln 29-30], part of a solver/optimization process that determines a best path for picking up, moving and placing an object, [col 9 ln 61-63]; includes robot arm captured as mesh or 3D points, [col 9 ln 41-43]; optimizer avoids fault conditions for robot arm by looking ahead several moves and choose goal joint position for each next move, [col 9 ln 52-56]), the load moment obtained from a calculation based on an execution condition during the execution of the simulation (to perform the comparison, [col 18 ln 32-34]; need to obtain torque associated with subsequent/future trajectories using equations (1)-(7), [col 15 ln 42-48]; optimization of future trajectories is performed by trajectory optimizer that uses 3D information provided by environment reconstruction to optimize paths, [col 9 ln 34-38]); or from a table registered in advance (to perform the comparison, [col 18 ln 32-34]; need to obtain constraints on sustainable forces and torques using equations (1)-(7), [col 15 ln 42-48]; however these constraints may be calculated and accumulated in a database in advance during data collection, [col 13 ln 1-14]); operation as a drop determination unit configured to determine a timing during execution of the simulation at which the workpiece drops (control system 140 represents computing device, [col 7 ln 25]; computing device receives candidate subsequent trajectory, [col 18 ln 31]; trajectories correspond to a set of candidate force vectors with the candidate force vectors representing forces at points in time, and determine some members of the candidate force vectors are outside the boundaries of the virtual model, [col 19 ln 1-11]) due to the derived load moment being larger than one of: a horizontal threshold value; and a vertical threshold value (virtual model boundaries are threshold values for minimum and maximum value of admissible set of forces and torques in all axis directions, [col 16 ln 35-52]); and operation as an execution condition change unit configured to perform processing for changing the execution condition of the simulation (control system 140 represents computing device, [col 7 ln 25]; computing device may then adjust members of the candidate set of force vectors that are outside the boundaries of the virtual model and thereby update candidate set of force vectors by adjusting at one or more points in time along the subsequent trajectory an acceleration, [col 19 ln 11-17]) to decrease the load moment at the determined time during execution of the simulation to the horizontal threshold value or lower or to the vertical threshold value or lower (example shown in FIG. 6A and 6B shows adjusting acceleration to change F_i and determine an adjusted force F_a that will not exceed boundary, [col 19 ln 41-48]), the execution condition comprising at least one of: a maximum upward acceleration; a maximum downward acceleration; and a maximum horizontal acceleration (example shows in -x direction, so adjusting acceleration to be within boundaries of virtual model would be maximum horizontal acceleration, [col 19 ln 37]), based on a direction of the acceleration of the robot arm at the determined timing during execution of the simulation (F_i and F_a are same -x direction as shown in FIG. 6A and 6B, respectively).

With respect to claim 2, Kalakrishnan teaches all of the limitations of claim 1, as noted above. Kalakrishnan further teaches wherein the processor is configured with the program such that operation as the deriving unit comprises repeatedly obtaining the load moment by subtracting a moment that is generated due to inertial force from a moment that is generated in the workpiece (equation (5) shows calculating moment at the gripping location T_g by subtracting the force F_b times the length L_g, which is the load moment generated by that force, [col 15 ln 24]).

With respect to claim 5, Kalakrishnan teaches all of the limitations of claim 1, as noted above. Kalakrishnan further teaches wherein the processor is configured with the program such that operation as the execution condition change unit comprises, in a case in which the load moment obtained by the deriving unit does not exceed the horizontal threshold value or the vertical threshold value, performing processing for increasing the maximum acceleration (response to receiving the instruction, the computing device may determine whether members of the candidate set of force vectors are within the boundaries, [col 19 ln 8-11]; determined constraints may be used to determine a fastest trajectory to move the box, [col 15 ln 44-48]).

With respect to claim 6, Kalakrishnan teaches all of the limitations of claim 1, as noted above. Kalakrishnan further teaches wherein the processor is configured with the program such that operation as the execution condition change unit comprises, in a case in which processing for changing the execution condition is repeated, presenting, as a final execution condition, an execution condition under which the load moment obtained by the deriving unit does not exceed the threshold value and is closest to the threshold value (the computing device may then determine the virtual model 504 as shown in FIGS. 5B and 5C to be a final version of the virtual model associated with that box and/or gripper 500, [col 18 ln 3-6]). 

With respect to claim 8, Kalakrishnan teaches all of the limitations of claim 1, as noted above. Kalakrishnan further teaches wherein the processor is configured with the program such that operation as the execution condition change unit comprises changing the execution condition for simulation or performing a presentation required for changing the execution condition, 3Shinichiro SHIRAHORI Response to the Non-Final Office Action of February 14, 2022with respect to a section including the timing during execution of the simulation at which it is determined by the determination unit that the workpiece drops, from a plurality of sections that are separated based on operation instructions regarding the robot arm in a conveyance route of the robot arm (computing device may adjust, for at least one force at one or more points in time along the subsequent trajectory, an acceleration and/or direction of the movement of the at least one force exerted on the subsequent physical object, [col 19 ln 15-19]).

With respect to claim 9, Kalakrishnan teaches all of the limitations of claim 1, as noted above. Kalakrishnan further teaches wherein the horizontal threshold value and the vertical threshold value comprise values set based on an actual machine provided with a robot arm equivalent to the simulation model being repeatedly operated (dynamic data collection of a single dataset of admissible and inadmissible torques at the junction between the gripper and the payload, [col 12 ln 18-43]).

With respect to claim 10, Kalakrishnan teaches all of the limitations of claim 1, as noted above. Kalakrishnan further teaches wherein the processor is configured with the program to perform operations further comprising: operation as a display unit configured to display a simulation result that satisfies the execution condition (data shown in the plot 700 may be fitted using a support vector machine, and the support vector machine may also generate a probability of success or failure for each point, [col 20 ln 51-53]).

With respect to claim 13, Kalakrishnan teaches all of the limitations of claim 2, as noted above. Kalakrishnan further teaches wherein the processor is configured with the program such that operation as the execution condition change unit comprises, in a case in which the load moment obtained by the deriving unit does not exceed the horizontal threshold value or the vertical threshold value, performing processing for increasing the maximum acceleration, (response to receiving the instruction, the computing device may determine whether members of the candidate set of force vectors are within the boundaries, [col 19 ln 8-11]; determined constraints may be used to determine a fastest trajectory to move the box, [col 15 ln 44-48]).


With respect to claim 16, Kalakrishnan teaches A simulation method comprising (method for determining and altering subsequent trajectories based on virtual model, [col 18 ln 29]-[col 20 ln 7]): repeatedly obtaining a load moment (computing device receives instruction to move subsequent object and compares to n-dimensional virtual model, [col 18 ln 29-34]; n-dimensional model contains torques, so those torques are obtained to perform comparison, [col 16 ln 31-39]; and repeatedly obtained is part of real time trajectory optimizer, [col 9 ln 34-38]) that is generated in an elastic holder that holds a workpiece due to a difference between an acceleration of a robot arm to which the holder is attached and an acceleration of the workpiece (torques are at “gripping location”, [col 13 ln 22]; with intent being to limit amount of torque that suction cups can withstand due to the weight of the payload and acceleration of the payload, [col 3 ln 60-63]; acceleration of payload caused by robotic arm, [col 3 ln 47-49]), during a simulation in which a simulation model including models of the workpiece, the holder, and the robot arm is executed (comparison, [col 18 ln 32], is part of a solver/optimization process that determines a best path for picking up, moving and placing an object, [col 9 ln 61-63]; trajectory optimizer uses 3D information provided by environment reconstruction to optimize paths in real time, [col 9 ln 34-38]; 3D environment includes an end effector, [col 9 ln 39-40]; a robot arm, [col 9 ln 42]; and the objects, [col 9 ln 61-63]) and the robot arm is accelerated in the simulation from a first position to a second position based on an operation instruction (received instruction , [col 18 ln 29-30], part of a solver/optimization process that determines a best path for picking up, moving and placing an object, [col 9 ln 61-63]; includes robot arm captured as mesh or 3D points, [col 9 ln 41-43]; optimizer avoids fault conditions for robot arm by looking ahead several moves and choose goal joint position for each next move, [col 9 ln 52-56]), the load moment obtained from a calculation based on an execution condition during the execution of the simulation (to perform the comparison, [col 18 ln 32-34]; need to obtain torque associated with subsequent/future trajectories using equations (1)-(7), [col 15 ln 42-48]; optimization of future trajectories is performed by trajectory optimizer that uses 3D information provided by environment reconstruction to optimize paths, [col 9 ln 34-38]); or from a table registered in advance (to perform the comparison, [col 18 ln 32-34]; need to obtain constraints on sustainable forces and torques using equations (1)-(7), [col 15 ln 42-48]; however these constraints may be calculated and accumulated in a database in advance, [col 13 ln 1-14]); determining a time during execution of the simulation at which the workpiece drops (determine some members of the candidate force vectors, that correspond to points in time, are outside the boundaries of the virtual model, [col 19 ln 1-11]) due to the load moment being larger than one of: a horizontal threshold value; and a vertical threshold value (virtual model boundaries are threshold values for minimum and maximum value of admissible set of forces and torques in all axis directions, [col 16 ln 35-52]); and performing processing for changing the execution condition of the simulation (adjust members of the candidate set of force vectors that are outside the boundaries of the virtual model and thereby update candidate set of force vectors by adjusting at one or more points in time along the subsequent trajectory an acceleration, [col 19 ln 11-17]) to decrease the derived load moment at the determined time during execution of the simulation to the horizontal threshold value or lower, or to the vertical threshold value or lower (example shown in FIG. 6A and 6B shows adjusting acceleration to change F_i and determine an adjusted force F_a that will not exceed boundary, [col 19 ln 41-48]), the execution condition comprising at least one of: a maximum upward acceleration; a maximum downward acceleration; and a maximum horizontal acceleration (example shows in -x direction, so adjusting acceleration to be within boundaries of virtual model would be maximum horizontal acceleration, [col 19 ln 37]), based on a direction of the acceleration of the robot arm at the determined timing during execution of the simulation (F_i and F_a are same -x direction as shown in FIG. 6A and 6B, respectively).

With respect to claim 17, Kalakrishnan teaches non-transitory computer-readable recording medium storing a simulation program for causing a computer to perform operations comprising (control system 140 includes instructions 144 stored in a non-transitory computer readable medium, such as the memory 146, [col 7 ln 20-24]): repeatedly obtaining a load moment (computing device receives instruction to move subsequent object and compares to n-dimensional virtual model, [col 18 ln 29-34]; n-dimensional model contains torques, so those torques are obtained to perform comparison, [col 16 ln 31-39]; and repeatedly obtained is part of real time trajectory optimizer, [col 9 ln 34-38]) that is generated in an elastic holder that holds a workpiece due to a difference between an acceleration of a robot arm to which the holder is attached and an acceleration of the workpiece (torques are at “gripping location”, [col 13 ln 22]; with intent being to limit amount of torque that suction cups can withstand due to the weight of the payload and acceleration of the payload, [col 3 ln 60-63]; acceleration of payload caused by robotic arm, [col 3 ln 47-49]), during a simulation in which a simulation model including models of the workpiece, the holder, and the robot arm is executed (comparison, [col 18 ln 32], is part of a solver/optimization process that determines a best path for picking up, moving and placing an object, [col 9 ln 61-63]; trajectory optimizer uses 3D information provided by environment reconstruction to optimize paths in real time, [col 9 ln 34-38]; 3D environment includes an end effector, [col 9 ln 39-40]; a robot arm, [col 9 ln 42]; and the objects, [col 9 ln 61-63]) and the robot arm is accelerated in the simulation from a first position to a second position based on an operation instruction (received instruction , [col 18 ln 29-30], part of a solver/optimization process that determines a best path for picking up, moving and placing an object, [col 9 ln 61-63]; includes robot arm captured as mesh or 3D points, [col 9 ln 41-43]; optimizer avoids fault conditions for robot arm by looking ahead several moves and choose goal joint position for each next move, [col 9 ln 52-56]), the load moment obtained from a calculation based on an execution condition during the execution of the simulation (to perform the comparison, [col 18 ln 32-34]; need to obtain torque associated with subsequent/future trajectories using equations (1)-(7), [col 15 ln 42-48]; optimization of future trajectories is performed by trajectory optimizer that uses 3D information provided by environment reconstruction to optimize paths, [col 9 ln 34-38]); or from a table registered in advance (to perform the comparison, [col 18 ln 32-34]; need to obtain constraints on sustainable forces and torques using equations (1)-(7), [col 15 ln 42-48]; however these constraints may be calculated and accumulated in a database in advance, [col 13 ln 1-14]); determining a time during execution of the simulation at which the workpiece drops (determine some members of the candidate force vectors, that correspond to points in time, are outside the boundaries of the virtual model, [col 19 ln 1-11]) due to the load moment being larger than one of: a horizontal threshold value; and a vertical threshold value (virtual model boundaries are threshold values for minimum and maximum value of admissible set of forces and torques in all axis directions, [col 16 ln 35-52]); and performing processing for changing the execution condition of the simulation (adjust members of the candidate set of force vectors that are outside the boundaries of the virtual model and thereby update candidate set of force vectors by adjusting at one or more points in time along the subsequent trajectory an acceleration, [col 19 ln 11-17]) to decrease the derived load moment at the determined time during execution of the simulation to the horizontal threshold value or lower, or to the vertical threshold value or lower (example shown in FIG. 6A and 6B shows adjusting acceleration to change F_i and determine an adjusted force F_a that will not exceed boundary, [col 19 ln 41-48]), the execution condition comprising at least one of: a maximum upward acceleration; a maximum downward acceleration; and a maximum horizontal acceleration (example shows in -x direction, so adjusting acceleration to be within boundaries of virtual model would be maximum horizontal acceleration, [col 19 ln 37]), based on a direction of the acceleration of the robot arm at the determined timing during execution of the simulation (F_i and F_a are same -x direction as shown in FIG. 6A and 6B, respectively).

Claim 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 9,393,693 (Kalakrishnan) in view of “Time-Optimized Generation of Robot Trajectories Considering Object Dynamic Constraints” (Chen).
	With respect to claim 3, Kalakrishnan teaches all of the limitations of claim 2, as noted above. Kalakrishnan does not teach wherein the moment that is generated due to the inertial force comprises a moment that is generated due to horizontal inertial force acting in a horizontal direction, and in a case in which an accelerated movement is movement in a direction inclined in the horizontal direction, comprises a sum of a moment that is generated due to horizontal inertial force acting in the horizontal direction and a moment that is generated due to vertical inertial force acting in a vertical direction.
However, Chen teaches wherein the moment that is generated due to the inertial force  comprises a moment that is generated due to horizontal inertial force acting in a horizontal direction (FIG. 3-3  and the supporting paragraphs describe Newton’s first law of motion, and how, depending on the frame of reference, acceleration in a lateral direction can be described as an inertial force causing acceleration in the lateral direction, [page 16]), and in a case in which an accelerated movement is movement in a direction inclined in the horizontal direction, comprises a sum of a moment that is generated due to horizontal inertial force acting in the horizontal direction and a moment that is generated due to vertical inertial force acting in a vertical direction (FIG. 4-5 and the supporting paragraphs delineate a free body diagram with an applied acceleration aapp in an inclined direction, and opposing inertial accelerations broken into components ax, ay, and az, [page 42 paragraph 3]-[page 43 paragraph 1]).
It would have been obvious to one skilled in the art before the effective filing date to combine Kalakrishnan with Chen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Kalakrishnan discloses a system that teaches all of the claimed features except for how an inertial acceleration can be broken into its horizontal and vertical components. Chen teaches that by breaking these accelerations into their horizontal and vertical components, the shear force of the workpiece can be compared to the friction force of the end-effector, [page 42 paragraph 3]-[page 43 paragraph 1], and a tilt may be determined to reduce torques and the shear forces on the transported object, [page 16 paragraph 1 line 3]. A person having skill in the art would have a reasonable expectation of success in reducing any torques in the system of Kalakrishnan by modifying Kalakrishnan with the platform control in Chen. Therefore, it would have been obvious to combine Kalakrishnan with Chen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 14, Kalakrishnan in view of Chen teaches all of the limitations of claim 3, as noted above. Kalakrishnan further teaches wherein the processor is configured with the program such that operation as the execution condition change unit comprises, in a case in which the load moment obtained by the deriving unit does not exceed the horizontal threshold value or the vertical threshold value, performing processing for increasing the maximum acceleration (response to receiving the instruction, the computing device may determine whether members of the candidate set of force vectors are within the boundaries, [col 19 ln 8-11]; determined constraints may be used to determine a fastest trajectory to move the box, [col 15 ln 44-48]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Theoretical model of the grasp with vacuum gripper” (Mantriotta) – modeling the normal and tangential contact pressures produced by a generic mix of forces and torques acting on the suction cups; to determine minimum value to prevent suction cup from falling or slipping, [page 3 paragraph 4 lines 1-4].
U.S. Pat. 20150343635 A1 (Linnell) – Engine node 624 with simulation and visualization of robot communicates with control system 626, [0093] lines 1-3; based on this information about the physical world 630, the virtual robots within software may be updated with real-time feedback from the physical world 630 (e.g., motion paths for robot actors may be determined or modified based on real-time sensor data), [0095] lines 12-16.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./               Examiner, Art Unit 2148


/REHANA PERVEEN/              Supervisory Patent Examiner, Art Unit 2148